DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The purpose of this communication is to correct the dependency of claim 10. It is currently depended on a cancelled claim 1. Thus, it is now depended on claim 2.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818